DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 7, 8, 11, 12, 14, 16, 17, 19-22, 26, 27, and 34 are rejected under 35 U.S.C. 101 because it is drawn to non-statutory subject matter.  Applicant positively recites part of a human, i.e. “the retaining wall retains the nerve within the channel” in claim 1, line 9 and claim 21, line 2. It is also unclear whether “the apparatus is non-penetrating to the nerve” in claim 34 would constitute a positive recitation of the nerve. Thus, these claims include a human within the scope and are non-statutory. 
            A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "configured to retain" when referring to the intended function of the retaining wall in relation to the nerve, as well as to clarify the “non-penetrating” limitation of claim 34 in a similar fashion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 11, 12, 21, 22, 26, 27, 34-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher et al.  (US 2015/0174396 A1, hereinafter Fisher’396).
Regarding claim 1, Fisher’396 discloses an apparatus for nerve stimulation and/or monitoring (e.g. title; paragraphs [0003]-[0006]; Figs. 1, 3, 4, 5, 9, 11-14) comprising: a top substrate layer (e.g. paragraph [0060]; Figs. 1B and 4B, first arm member 48 is reasonably considered a top substrate layer; Fig. 3B, tissue contacting portion 54; Figs. 11-14 with respect to the same reference numbers showing the device in use around a nerve); a bottom substrate layer facing in opposition to the top substrate layer (e.g. paragraph [0060]; Figs. 1B and 4B, second arm member 46 is reasonably considered a top substrate layer; Fig. 3B, tissue contacting portion 52; Figs. 11-14 with respect to the same reference numbers showing the device in use around a nerve); a channel disposed between the top substrate layer and the bottom substrate layer (e.g. paragraph [0055], wherein the internal opening dimensioned to receive an internal body tissue such as a nerve bundle 18, and then encircle the nerve bundle in a closed configuration is considered to read on the channel between the top layer 48/54 and bottom layer 46/52); and a plurality of electrodes disposed on one or more interior surfaces of the channel (e.g. paragraphs [0069]-[0079]; electrodes 74 formed of conductive segments 14 through contact windows 76), wherein the channel is defined by the top substrate layer, the bottom substrate layer, and a retaining wall extending at least partially between the top substrate layer and the bottom substrate layer (e.g. bendable regions 60, 62 reasonably read on a retaining wall extending between the top layer 54/48 and bottom layer 52/46); and wherein the retaining wall retains the nerve within the channel (e.g. paragraphs [0055], [0091], [0093]; as seen in Figs. 12, 14).
Regarding claim 35, Fisher’396 discloses, mutatis mutandis, a method for stimulating and/or monitoring a nerve (e.g. paragraphs [0088]-[0092]; Fig. 10, method 94) comprising: placing the nerve in the channel of the apparatus of claim 1 in contact with the plurality of electrodes (ibid., steps 96, 98); and sending electrical signals from the electrodes to the nerve and/or receiving electrical signals from the nerve to the electrodes (ibid., step 100).
Regarding claim 2, Fisher’396 discloses a spacer layer disposed between the top layer and the bottom layer (e.g. hinge region 50 spaces the top layer from the bottom layer, and therefore is reasonably considered a spacer layer).
Regarding claims 4 and 36, as shown in Fisher’396 it would be reasonable to consider either end of the opening created by the top layer and bottom layer to be a proximal end, and the other a distal end of the opening. The channel is open at both ends in an approximately cylindrical manner, and as such either end (e.g. the afferent end) could be considered proximal while the other end (e.g. the efferent end) could be labeled as distal.
Further regarding claim 36, Fisher’396 discloses wherein placing the nerve in the channel comprises flexing an end of the top substrate layer away from a corresponding end of the bottom substrate layer to increase size of the opening, placing the nerve in the channel, and then joining the top substrate layer and the bottom substrate layer to close the opening of the channel (e.g. paragraphs [0056], [0064], [0090], [0095]; as shown transitioning from Fig. 11 to Fig. 12 or Fig. 13 to Fig. 14, wherein the channel is closed using attachment mechanism 34 such as a suture).
Regarding claims 7 and 8, Fisher’396 discloses wherein the top substrate layer and bottom substrate layer are formed from a flexible material comprising at least silicone (e.g. paragraphs [0051], [0058], [0060], [0061], [0065]). It is noted that the possible presence of a stiffening member 72 in some embodiments of Fisher’396 does not alter the fact that each of the top and bottom substrate layers are primarily formed from a flexible material.
Regarding claim 11, it is a natural physical property of the silicone disclosed by Fisher’396 (ibid.) that silicone is substantially transparent (i.e. has a transmission of substantially 100%) to light of wavelengths from 400-700 nm (i.e. visible light).
Regarding claim 12, Fisher’396 discloses wherein the electrodes are formed form one or more of platinum or platinum iridium (which naturally forms iridium oxide) (e.g. paragraph [0069]).
Regarding claim 21, Fisher’396 discloses wherein the retaining wall retains the nerve in contact with the electrodes (e.g. paragraphs [0060], [0073]-[0075], [0091], [0093], [0095]; Figs. 12, 14).
Regarding claim 22, Fisher’396 reasonably shows wherein the electrodes are substantially parallel to one another, and wherein groupings of the electrodes are oriented substantially perpendicular to a length of the channel (e.g. Fig. 4B shows two columns of electrodes which are parallel to one another along dimension W and are perpendicularly arranged to the length L of the channel).
Regarding claim 26, Fisher’396 discloses wherein the top and bottom substrate layers each comprise a recess (e.g. windows/openings 76).
Regarding claim 27, Fisher’396 discloses wherein the channel is defined by the recess of the top substrate layer and recess of the bottom substrate layer, and the retaining wall (e.g. the windows 76 above electrical contacts 14 would define the overall profile or surface contouring/shape of the channel, and thus help to define the channel); and the plurality of electrodes are disposed on a surface of the recesses (ibid.; the electrical contacts 14 composing electrodes 74 lie on an inside or bottom surface of the windows/openings 76 which are recesses formed through layer 40).
Regarding claims 34 and 38, Fisher’396 discloses wherein the nerve is an intact nerve and apparatus is non-penetrating to the nerve (e.g. paragraph [0091]; claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher’396.
Regarding claims 14, 16, 17, 19, and 20, Fisher’396 discloses the invention substantially as claimed, but does not expressly disclose the height and/or width of the channel being up to 1000µm, the height of the retaining wall being up to 300 µm, the height and/or width of the channel being specifically 1.5-4 times the height of the retaining wall, the height and width of the channel being substantially equal, or the height of the channel specifically being 1.5-3 times the diameter of the nerve. However, Fisher’396 does disclose that the design and manufacture of the claimed implantable nerve cuff is compatible with microfabrication techniques to produce a wide array of different cuff configurations by changing size, shape, and materials (e.g. paragraph [0051], that the device is shaped and dimensioned to encircle a nerve bundle (e.g. paragraph [0055]), and that the width and length of the device can be varied depending on the particular internal body tissue being targeted for implantation in such a manner that length may be greater than width, width may be greater than length, and that varying the thickness, width and length of the cuff profile will determine the force applied to e.g. the nerve bundle (e.g. paragraph [0057]). Fisher’396 further indicates that the length and width of the hinge region can be varied depending on the dimensions of the internal body tissue (e.g. paragraph [0060]). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Fisher’396 to have the height of the retaining wall up to 300 microns, or dimensioning the height and/or width of the channel to be 1.5-4 times the height of the retaining wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). Thus to achieve the stated purpose of flattening the cross-sectional profile of a nerve bundle to be able to access every fascicle therein, one having ordinary skill in the art would have known to vary the dimensions as disclosed by Fisher’396 above to achieve that stated purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 6,456,866 B1 to Tyler et al. is considered to read on the invention substantially as claimed, having a top and bottom portions each comprising electrodes 12, a channel disposed therebetween, and joining the top and bottom portions together at ends 13, 15 to non-penetratingly surround a nerve (e.g. Figs. 1, 2, 4, 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
6 May 2022